DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 11/06/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 11/06/2019 has been considered.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-5, 7, 9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (“Tomoda”) US PG-Pub 2014/0008691.

Re claim 2, Tomoda discloses wherein at least one protrusion member from among the plurality of protrusion members protrudes from an entire edge area of a respective pad from among the plurality of pads (e.g. the T-shaped element 19, (¶[0071] and Fig. 6. See also the cross or rectangular shapes shown in Figs. 8A-B and 16).  
Re claim 3, Tomoda discloses wherein at least one protrusion member from among the plurality of protrusion members protrudes from a part of an entire edge area of a respective pad from among the plurality of pads (e.g. the T-shaped element 19, (¶[0071] and Fig. 6. See also the cross or rectangular shapes shown in Figs. 8A-B and 16).  
Re claim 4, Tomoda discloses wherein the at least one protrusion member is formed on an outer edge area of the respective pad based on a position of a center of a corresponding LED from among the plurality of LEDs (Figs. 5 and 16).   
Re claim 5, Tomoda discloses wherein the at least one protrusion  member from among the plurality of protrusion members surrounds a side surface  of an electrode pad formed on a respective LED from among the plurality of  LEDs (Figs. 2, 5A, 8A-B, 15 and 16).       

Re claim 9, Tomoda discloses wherein each pad (e.g. element 45) from among the plurality of pads corresponds to at least one respective protrusion member (e.g. element19) from among the plurality of protrusion members that is disposed to surround an outer surface of the pad (e.g. the T-shaped element 19, (¶[0071] and Fig. 6. See also the cross or rectangular shapes shown in Figs. 8A-B and 16).    
Re claim 11, Tomoda discloses wherein a thickness of the at least one respective protrusion member (e.g. element 48, Figs. 8A-C and 16) is smaller than a sum of a thickness of the corresponding pad (e.g. element 45) and a thickness of an electrode pad (e.g. element 46) formed on a LED from among the plurality of LEDs that corresponds to the corresponding pad. See also annotated thickness h3< h2+h1 shown below.  
Re claim 12, Tomoda discloses wherein the at least one respective protrusion member is integrally embodied with the corresponding pad (Figs. 4-8 and 15-17).    
Re claim 13, Tomoda discloses wherein at least one protrusion member (e.g. element 19/48) from among the plurality of protrusion members is disposed between a first pad (e.g. element 45A/47A) from among the respective group of pads and a second pad (e.g. element 45B/47) from among the respective group of pads, the group of pads all being connected to one LED from among the plurality of LEDs (Figs. 2, 5A, 8A-B, 15 and 16).      
Re claim 14, Tomoda discloses wherein the at least one protrusion member (e.g. resin element 48, ¶[0070]) is formed of an insulating material.     
.   

    PNG
    media_image1.png
    411
    922
    media_image1.png
    Greyscale

    
8.	Claim(s) 1, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) US PG-Pub 2018/0012876.
Kim discloses in Figs. 1-7 an display apparatus, comprising: a substrate in which a plurality of pads (e.g. element 31a/32a) are disposed;  a plurality of LEDs (e.g. element 30a), wherein each LED from among the plurality  of LEDs is electrically connected to a respective group of pads from among the  plurality of pads and mounted on the substrate;  and a plurality of protrusion members (e.g. element 51a/52a), wherein each protrusion member from among the plurality of protrusion  members protrudes from the substrate and is formed adjacent to a respective pad  from among the plurality of pads (Figs. 1-7).   

Re claim 9, Kim discloses wherein each pad (e.g. element 31) from among the plurality of pads corresponds to at least one respective protrusion member (e.g. element 51) from among the plurality of protrusion members that is disposed to surround an outer surface of the pad (Figs. 1-7).  
Re claim 12, Kim discloses wherein the at least one respective protrusion member is integrally embodied with the corresponding pad (Figs. 1-7).    

Allowable Subject Matter
9.	Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein a first electrode pad and a  second electrode pad are formed on each LED from among the plurality of LEDs,  and wherein the at least one protrusion member is configured to surround side  surfaces of the first electrode pad and the second electrode pad except for a  first side surface of the first electrode pad and a second side surface of the  second electrode pad where the first electrode pad and the second electrode pad  face each other as required in claim 6. Furthermore, none of the cited art discloses wherein the respective group of pads comprises a first pad and a second pad adjacent to the first pad, and wherein a protrusion member from among the plurality of protrusion members is disposed on outer surfaces of the first pad and the second pad except for a first surface of the first pad and a second .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893